DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 23, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 1-14, 16, 18, 19, 24, and 25 are canceled.
Claims 31 and 32 are new.
Claims 26-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 14, 2020.
Claim Rejections - 35 USC § 112
The rejection of claims 15, 17, 20-23, 25, 29, and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The new matter rejection of claims 15, 17, 20-23, 25, 29, and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on September 25, 2020 is maintained for the reasons of record.
In addition, claims 31 and 32 are rejected herein by way of their dependency on claim 15.
Applicants’ arguments and claim amendment made in the Amendment received on January 23, 2021 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:

Claim 15, as presently amended embraces the method which performs both the amplification of viral genomic DNA and cDNA together.
While the optional step of RT (in step (e)) can be performed to produce cDNA and the cDNA amplified, the application does not support for an embodiment surrounding amplifying both cDNA and genomic DNA together.
Applicants are requested to point to line and page number of this embodiment.
Claims 17, 20-23, 25, 29, and 30 are rejected based on their dependency on claim 15.
Response to Arguments:
	Applicants refers to two set of experiments found on page 37 and 38, respectively), where in the first example demonstrates blood samples that are spiked with two DNA viruses and one RNA viruses and the second experiment where plasma sample was spiked with three DNA viruses and two RNA viruses (page 8).
	The first example to which Applicants reference, it is respectfully submitted that the example simply discloses that centrifugation of blood samples spiked with DNA and RNA viruse(s), wherein the resultant supernatant shows a “viral fraction” and PCR on the DNA virus.  Similarly, the second example to which Applicants reference shows the same general disclosure.
	The argument appears to be based on word semantics.  The question is not whether the viral RNA and DNA which exist together in an acellular fraction can be amplified and sequenced, but whether they can be amplified together in a single reaction container.
	To this end, while the specification does evidence that the RNA and DNA viral nucleic acids were sequenced, none of the examples show performing RT-PCR to generate cDNA from viral RNA and amplification of the genomic DNA in a same reaction mixture.  In other words, Applicants do not demonstrate performing RT-PCR and amplification reaction of both viral RNA and genomic DNA in same reaction container.  
It is true that both viral RNA and genomic DNA which are present together in an acellular fraction can each be amplified in their separate reaction container, with one reaction container for performing RT-PCR for amplifying viral RNA and the other reaction container for performing amplification of the viral genomic DNA.  However, there simply is no showing of the application substantiating, “the amplification … of both viral genomic DNA … and cDNA … together in the same sample.” (page 8, Response)


Claim Rejections - 35 USC § 103
The rejection of claims 15, 17, 20-23, 25, 29, and 30 under 35 U.S.C. 103 as being unpatentable over Tarendeau (US 2015/0337362 A1, published November 26, 2015) in view of Kubicek et al. (WO 2016/169579 A1, published October 2016, priority April 20, 2015; IDS ref) and DeJong et al. (Journal of Clinical Microbiology, July 2000, vol. 38, pages 2568-2573), made in the Office Action mailed on September 25, 2020 is withdrawn in view of the arguments presented in the Amendment received on January 23, 2021.
Rejection – New Grounds
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 20-23, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Horlitz et al. (WO 2013/045457 A1, published April 2013) in view of Tarendeau (US 2015/0337362 A1, published November 26, 2015) in view of Kubicek et al. (WO 2016/169579 A1, published October 2016, priority April 20, .
With regard to claim 15, Horlitz et al. disclose a method of isolating extracellular nucleic acids from an acellular fraction of a sample (“[e]xtracellular nucleic acids have been identified in blood, plasma, serum, and other body fluids … presence of elevated levels of extracellular nucleic acids such as DNA and/or RNA in many medical conditions, malignancies, and infectious processes is of interest inter alia for screening, diagnosis, prognosis, surveillance for disease progression”, page 1, lines 14-20; “object of the present invention is to provide a method that is … to avoid a contamination of the extracellular nucleic acid population with genomic DNA …”, page 4, lines 17-20), wherein the extracellular nucleic acid is viral DNA or RNA (“term ‘extracellular nucleic acids’ refers … non-mammalian extracellular nucleic acids such as e.g., viral nucleic acids, pathogen nucleic acids released into the extracellular nucleic acid population, e.g., from prokaryotes … viruses …”, page 13, lines 5-14), comprising the steps of:
centrifuging a biological fluid and recovering the supernatant, thereby obtaining an acellular fraction of said biological fluid (“sample comprises large amounts of cells as is, e.g., the case with whole blood, the cells are separated from the remaining sample in order to obtain a cell-free … cell-depleted fraction of the sample which comprises the extracellular nucleic acids”, page 31, lines 17-19; 
contacting the acellular fraction of the biological fluid with a lysis reagent (“[e]xtracellular nucleic acids are then isolated … from the cell-free, respectively cell depleted- fraction, e.g., from supernatants, plasma and/or serum…”, page 31, lines 37-38; “[f]or isolating extracellular nucleic acids, any known nucleic acid isolation method can be used that is suitable for isolating nucleic acids from the respective sample, respectively, the cell-depleted sample”, page 31, lines 27-41); and
amplifying the viral genomic DNA or cDNA reverse transcribed from viral RNA (“[t]he isolated nucleic acids can then be analysed and/or further processed in step (c) using suitable assay and/or analytical methods … contacted with at least one enzyme, amplified, reverse transcribed, … sequenced .. and/or be quantified”, page 33, lines 26-29); and
sequencing the amplified viral genomic DNA or cDNA (see above).
With regard to claim 31, the centrifugation of the sample to generate the acellular fraction disclosed as being at 16,000 x g (page 74, lines 13-14).
While Horlitz et al. explicitly teach that any well-known methods of isolating the nucleic acids from the acellular fraction can be employed, including those that digest non-target nucleic acid via nucleases (“[i]t is also within the scope of the present invention to e.g., digest the non-target nucleic acid using nucleases after 
Consequently, Horlitz et al. do not explicitly disclose that the at least one detergent is those listed in claims 20-22, wherein saponin is in the amount recited in claims 29 and 30, or explicitly disclose that the nucleases are DNAse or RNAse (claim 22).
Horlitz et al. do not explicitly disclose all possible centrifugation force for generating the acellular fraction such as 15,000 g (claim 32).
Horlitz et al., while explicitly stating that the isolated nucleic acid can be sequenced (“[t]he isolated nucleic acids can then be analysed and/or further processed in step (c) using suitable assay and/or analytical methods … contacted with at least one enzyme, amplified, reverse transcribed, … sequenced .. and/or be quantified”, page 33, lines 26-29), do not explicitly state that high throughput sequencing should be utilized (claim 17).
Tarendeau discloses a method of isolating a viral nucleic acid from a sample comprising an abundant amount of host cells (“method for selective isolation of microorganisms of interest and/or of nucleic acids of interest in a liquid biological sample containing or likely to contain, notably, numerous untargeted cells and/or 
With regard to claims 21 and 22, the at least one detergent is a saponin at concentration of about 5% to about 50% (section [0090]).
With regard to claim 23, the at least one nucleic acid-digesting enzyme is a nuclease having DNase and/or RNase activity (“one enzyme able to lyse the free nucleic acids (DNA and/or RNA) derived from untargeted elements lysed in solution in the sample”, section [0082]).

With regard to claim 30, the saponin concentration is disclosed as being about 20% (section [0090]).
Kubicek et al. disclose a method for isolating, amplifying and sequencing infectious agents’ nucleic acids (“method, lysis solution and kit particular suitable for isolating nucleic acids which are intended to be used in subsequent methods like WGA, WNA, WTA, and/or NGS”, page 4, lines 16-18; “animal cells and at least one further type of cells, selected from microbial cells”, page 4, lines 30-32) 
The sequencing is taught as being NGS, or highthroughput sequencing (“the non-animal nucleic acids isolated by the method of the present invention are suitable for … next generation sequence (NGS) applications”, page 35, lines 9-11).
The detergent is non-ionic surfactant (“lysis solution A may comprise at least one surfactant … at least one non-ionic surfactant”, page 14, lines 29-30).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horlitz et al. with the teachings of Tarendeau and Kubicek et al., thereby arriving at the invention as claimed for the following reasons.
	As discussed above, Horlitz et al. discloses a method of isolating extracellular viral nucleic acids from a sample’s acellular fraction, wherein the artisans explicitly 
	Horlitz et al. teach that any prior art known means of purifying/isolating the extracellular nucleic acids can be employed.
	Tarendeau teach a lysis reagent for selectively isolating viral nucleic acids from samples: 
 “present invention relates to a method for selective isolation of microorganisms of interest and/or of nucleic acids of interest in a biological sample containing or likely to contain notably, numerous untargeted cells and/or numerous nucleic acids of untargeted cells” (section [0001]).

Tarendeau also suggests that the microorganisms are, among other things, viral nucleic acids which should be analyzed:
“invention described here is a method that can isolate and identify a small number of pathogens from large volumes of biological samples … pathogens are, nonexhaustively, bacteria, viruses and fungi” (section [0009])

	Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Horlitz et al. with the teachings of Tarendeau, that is, utilizing the nucleic acid extraction/purification method which is known to be selective for microorganisms such as bacterial and viruses from the acellular fraction comprising the extracellular nucleic acids produced from the method of Horlitz et al.
	One of ordinary skill in the art would have had a reasonable expectation of success at combining the teachings since Horlitz et al. explicitly suggest that any prior art known means of purification/extraction would be combinable.

MPEP 2144.05(II)(A) discloses that, “differences in concentrations or temperature will not support patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical,” citing In re Aller, F.2d 454, 456, 105 USPQ 233, 235, (CCPA 1995))
Lastly, with regard to employing high throughput sequencing reaction, such would have been an obvious combination given that high throughput sequencing methods were known and available (as evidenced by Kubicek et al.) with Horlitz et al. explicitly teaching that the isolated viral nucleic acids can be analyzed by any means known in the art, such as sequencing (see above).
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Applicant’s arguments with respect to the previous rejection of record have been considered but are moot because the new ground of rejection.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 6, 2021
/YJK/